660 S.E.2d 894 (2008)
STATE
v.
Dane LOCKLEAR, Jr.
No. 578A05.
Supreme Court of North Carolina.
March 10, 2008.
Constance E. Widenhouse, Assistant Appellate Defender, for Dane Locklear, Jr.
Wlliam P. Hart, Jr., Special Depurty Attorney General, Amy Kunstling, Assistant Attorney *895 General, L. Johnson Britt, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 4th day of March 2008 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 14th day of May 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 10th day of March 2008."